Citation Nr: 1126920	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1957 to January 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In September 2008 and in August 2010, the case was remanded for additional development.  In April 2011, the Veteran submitted additional argument to the Board.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. An unappealed April 1976 rating decision denied service connection for a back condition based essentially on findings that it pre-existed service, and was not shown to have been aggravated beyond its natural progression during service; an unappealed rating decision in May 1977 continued the denial.

2. Evidence received since the May 1977 rating decision does not tend to show that the Veteran's back condition either did not preexist his service or that it was aggravated beyond its natural progression by his service; does not relate to an unestablished fact necessary to substantiate the claim seeking service connection for a thoracic spine disability; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a thoracic spine disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2005 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A March 2010 supplemental statement of the case informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/ supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) were previously associated with his claims file, and pertinent postservice treatment records have been secured.  In November 2008, the Social Security Administration (SSA) certified that no medical records were available as they had been destroyed.  The RO did not arrange for a VA examination or obtain a medical opinion; however, when there is a prior final decision on a matter, the duty to assist by arranging for an examination/medical opinion does not attach unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

In an April 2011 statement, the Veteran requested that treatment records related to his thoracic spine disability be obtained from the "VA Hospital" in Seattle, Washington.  The Board notes that because he made an identical request in January 2010, his claim was remanded in August 2010 for the specific purpose of obtaining updated VA treatment records from the Seattle VA Health Care System (VAHCS).  On review of the March 2006 to March 2011 treatment records that were associated with the record as a result of the remand, and for reasons that will be discussed in greater detail below, the Board finds that such records do not include any information pertinent to the Veteran's claim.  As he has not indicated that any treatment records since March 2011 would contain pertinent information (i.e., a medical opinion relevant to his claim), the Board finds that another remand solely for updated VA treatment records is not indicated.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

An April 1976 rating decision denied the Veteran's original claim of service connection for a back condition because it was not shown to have been aggravated beyond its natural progress in service.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  A subsequent rating decision in May 1977 continued the denial.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

 "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
The evidence of record in May 1977 included STRs and treatment records from the VA Hospital in Minneapolis, Minnesota.  The Veteran's STRs show he received treatment in August and September 1956 (prior to active duty, as a member of the Army Reserve) for back pain along the entire spine.  A September 1956 X-ray showed no significant abnormalities, and he was referred for an orthopedic evaluation.  On September 1956 orthopedic evaluation, the Veteran reported that he had suffered from back pain for as long as he could remember.  He was told his mother dropped him as a baby and this was the reason for his back ache.  After a physical examination, it was the physician's impression that the Veteran had "mild myositis of the rhomboids for which no treatment [was] necessary."  

On February 1957 service entrance physical examination, a clinical evaluation of the Veteran's spine and other musculoskeletal systems was normal.  He complained of and was treated for back pain (along the thoracic vertebrae) in April 1957, June 1957, January 1958, September 1958, and in October 1959.  On November 1959 service separation physical examination, the Veteran's spine and other musculoskeletal systems were normal on clinical evaluation.

January 1976 and July 1976 to March 1977 treatment records from the Minneapolis, Minnesota VA Hospital show that in January 1976, the Veteran reported having noticed for the first time approximately five years earlier a soft, nontender mass in the left subscapular area which had progressively grown in size.  After various diagnostic testing and a physical examination, the following were diagnosed: (1) subcutaneous mass, rule out lipoma, rule out hemangioma; and (2) spinal AV malformation diagnosed by myelogram.

In September 1976, the Veteran was admitted for further evaluation of a possible spinal cord arteriovenous malformation at the cervical thoracic junction, a large soft tissue mass over the left scapula consistent radiographically with a diagnosis of hemangioma, and a calcified intra-abdominal mass consistent with a mesenteric cyst.  During this hospitalization, the Veteran reported that he was seen at the Gillette Hospital as an infant for evaluation of a left scapular mass.  Records from Gillette Hospital were obtained; they indicated that he had been evaluated for a left scapular area mass very early in life and that he had apparently been born with this mass.  In infancy the lump would swell, but it was eventually diagnosed as a lipoma and no biopsy or further evaluation was conducted.

Evidence received since the May 1977 rating decision includes:

* A March 2005 statement from the Veteran in which he stated, "Some of the problems I have now are related to a tumor on my back, under my shoulder blade, that I have had since I was a baby . . . It continued to grow and I still had it when I went into the Army.  A few years after I was discharged it was operated on to remove part of it (about 1972).  At that time, I was put on disability due to my neurological problems."

* March 2002 to March 2011 treatment records from the Seattle VAHCS showing that the Veteran has undergone extensive evaluation and treatment for various spine complaints.  These included spinal stenosis of the lumbar region, for which the Veteran underwent a laminectomy in June 2006; cervical stenosis, for which he underwent a discectomy and fusion in November 2005; other myelopathy; spastic paraparesis, for which he has been on disability since 1972; and hemangioma along the thoracic spine, with partial removal in 1975.  Full removal of the hemangioma was considered in 2003, but determined to be too high risk.  In February 2006, it was noted that the Veteran's spastic paraparesis was of an unknown origin; it had its onset in 1972, but genetic testing revealed it was not a hereditary condition.  The Veteran's treatment records are silent for any opinions relating the Veteran's thoracic spine disability to his service, to include any opinions stating that his disability was aggravated by his service.

* Testimony provided at the August 2008 videoconference hearing; the Veteran stated that he recalled his back bothering him a lot in service, and falling down a foxhole during infantry training.  He further testified that he has sought treatment for his back for most of his life, and that it was the physicians who examined him for his SSA disability claim who told him that his back problems might be related to his service.

* An April 2011 statement from the Veteran in which he stated, "Yes, I may have had [a thoracic spine disability] before I went into the military, however the job, (Infantry, BAR carrier, Radio Operator), that I was doing AGGRAVATED the lower back condition."

Because the Veteran's claim for service connection for a thoracic spine disability was previously denied essentially on findings that it preexisted his service and was not shown to have been aggravated beyond its natural progression in service, for evidence to be considered new and material, it would have to show that the veteran's thoracic spine disability either did not exist prior to his service or was aggravated by such service.  Notably, the Veteran was advised of this evidentiary requirement at the August 2008 videoconference hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The evidence received since May 1977 is new, as it was not previously of record; however, it is not material as it does not tend to show that the Veteran's thoracic spine disability did not preexist his service or was aggravated beyond its natural progression in service.  Specifically, the Veteran's statements tend to confirm, rather than deny, that his back disability pre-existed his service, and the treatment records from Seattle VAHCS merely document his complaints and treatment of various back disabilities.  They do not include any opinions relating the Veteran's back disabilities to his service, to include whether they were aggravated therein.

At the August 2008 videoconference hearing, the Veteran testified that it was an SSA examiner who suggested that his back disability had been affected by his service.  However, his SSA records are no longer available and the Court has held that a layperson's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  To the extent that the Veteran has offered his own opinions that his back disability was aggravated by his service, the Board notes that such statements are not competent evidence (as he is a layperson and lacks the training to opine regarding medical causation).  Whether a disability is aggravated beyond its natural progression by an event, such as the Veteran's service, is a medical question not capable of resolution by lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  

In summary, none of the new evidence received since the May 1977 rating decision tends to show that the Veteran's thoracic spine disability did not preexist his service, or that it was aggravated by his service; thus, none addresses the unestablished facts necessary to substantiate the claim of service connection for a thoracic spine disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the additional evidence received since the May 1977 rating decision does not raise a reasonable possibility of substantiating the claim, and is not material.  Hence, the claim of service connection for a thoracic spine disability may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a thoracic spine disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


